United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     March 16, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-20366
                        _______________________


                ROBERT WILLIAMS, JR.; DAVID WILLIAMS,

                            Plaintiffs-Counter Defendants-Appellants,

                                  versus


                       AMERUS LIFE INSURANCE CO.,

                  Defendant-Third Party Plaintiff-Counter Claimant-
                                        Counter Defendant-Appellee,

                                  versus

                              ANNE WILLIAMS,

                  Third Party Defendant-Counter Claimant-Appellant.


            On Appeal from the United States District Court
         for the Southern District of Texas, Houston Division
                        Docket No. 4:03-CV-4692



Before JONES, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

            Having reviewed the briefs and pertinent portions of the

record, the court affirms the denial of relief for essentially the

reasons stated by the district court.         The court also affirms the

district court’s award of sanctions against the Williamses and



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
their attorneys.

          Additionally, the court awards sanctions against the

Williamses in the amount of $5,000 for the prosecution of a

frivolous appeal.   See FED. R. APP. P. 38.

AFFIRMED; SANCTIONS AWARDED.




                                 2